 
EXHIBIT 10.4
 



CONSULTING AGREEMENT

This Consulting Agreement is made as of the 27th day of November, 2006, by and
between Victor Nostas (“Consultant”), and I Crystal, Inc., a Delaware
corporation (the “Company”).

WHEREAS, the Company desires to be assured of the association and services of
Consultant, in order to avail itself of Consultant’s experience, skills,
abilities, knowledge and background to develop a financial public relations
strategy; and

WHEREAS, Consultant agrees to be engaged and retained by the Company upon the
terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed:

1. The Company hereby engages Consultant, on a non-exclusive basis, to render
consulting services with respect to the development and implementation of a
financial public relations strategy on behalf of the Company. Consultant hereby
accepts such engagement and agrees to render such consulting services throughout
the term of this Agreement. Consultant agrees that it shall be responsible for
all expenses incurred in his performance hereunder.

It is further agreed that Consultant shall have no authority to bind the Company
to any contract or obligation or to transact any business in the Company’s name
or on behalf of the Company, in any manner. The parties intend that Consultant
shall perform his services required hereunder as an independent contractor.

2. The term of this Agreement shall commence upon the mutual execution of this
Agreement and shall continue until November 26, 2007. This Agreement may be
terminated by either party, without cause, after 30 days from the date of mutual
execution hereof, on 30 days’ written notice.

3. In consideration of the services to be performed by Consultant, the Company
agrees to pay to Consultant the following compensation:

the Company shall issue 50,000 shares of the Company’s $.001 par value common
stock upon the mutual execution of the Agreement.

4. The Company represents and warrants to Consultant that:

A. The Company will cooperate fully and timely with Consultant to enable
Consultant to perform his obligations hereunder.

B. The execution and performance of this Agreement by the Company has been duly
authorized by the Board of Directors of the Company.
C. The performance by the Company of this Agreement will not violate any
applicable court decree, law or regulation, nor will it violate any provisions
of the organizational documents of the Company or any contractual obligation by
which the Company may be bound.

5. Consultant represents and warrants to the Company that:

A. Seller is under no disability with respect to entering into, and performing
under, this Agreement.

B. The performance by Consultant under this Agreement will not violate any
applicable court decree, law or regulation, nor will it violate any provisions
of any contractual obligation by which Consultant may be bound.

C. Consultant represents and warrants that it has investigated the Company, its
financial condition, business and prospects, and has had the opportunity to ask
questions of, and to receive answers from, the Company with respect thereto.
Consultant acknowledges that it is aware that the Company currently lacks
adequate capital to pursue its full plan of business.

D. Consultant represents and warrants to the Company that the shares of common
stock being acquired pursuant to this Agreement are being acquired for his own
account and for investment and not with a view to the public resale or
distribution of such shares and further acknowledges that the shares being
issued have not been registered under the Securities Act or any state securities
law and are “restricted securities”, as that term is defined in Rule 144
promulgated by the SEC, and must be held indefinitely, unless they are
subsequently registered or an exemption from such registration is available.

E. Consultant consents to the placement of a legend restricting future transfer
on the share certificates representing the shares of common stock to be issued
hereunder, which legend shall be in the following, or similar, form:

“THE STOCK REPRESENTED BY THIS CERTIFICATE HAS BEEN ISSUED IN RELIANCE UPON THE
EXEMPTION FROM REGISTRATION AFFORDED BY REGULATION S PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THE STOCK MAY NOT BE TRANSFERRED WITHOUT
REGISTRATION EXCEPT IN TRANSACTIONS EXEMPT FROM SUCH REGISTRATION.”

6. Until such time as the same may become publicly known, the parties agree that
any information provided to either of them by the other of a confidential nature
will not be revealed or disclosed to any person or entity, except in the
performance of this Agreement, and upon completion of Consultant's services and
upon the written request of the Company, any original documentation provided by
the Company will be returned to it. Consultant, including each of his
affiliates, will not directly or indirectly buy or sell the securities of the
Company at any time when he or they are privy to non-public information.

Consultant agrees that he will not disseminate any printed matter relating to
the Company without prior written approval of the Company.

Consultant agrees that he will comply with all applicable securities laws, in
performing on behalf of the Company hereunder.

7. All notices hereunder shall be in writing and addressed to the party at the
address herein set forth, or at such other address as to which notice pursuant
to this section may be given, and shall be given by personal delivery, by
certified mail (return receipt requested), Express Mail or by national or
international overnight courier. Notices will be deemed given upon the earlier
of actual receipt of three (3) business days after being mailed or delivered to
such courier service.

Notices shall be addressed to Consultant at:

Victor Nostas
3500 Parfet Street
Wheatridge, Colorado 80033

and to the Company at:

I Crystal, Inc.
Attention: James Kaufman
______________________
______________________

8. Miscellaneous.

A. In the event of a dispute between the parties arising out of this Agreement,
both Consultant and the Company agree to submit such dispute to arbitration
before the American Arbitration Association (the “Association”) at its Dallas,
Texas, offices, in accordance with the then-current rules of the Association;
the award given by the arbitrators shall be binding and a judgment can be
obtained on any such award in any court of competent jurisdiction. It is
expressly agreed that the arbitrators, as part of their award, can award
attorneys fees to the prevailing party.

B. This Agreement is not assignable in whole or in any part, and shall be
binding upon the parties, their heirs, representatives, successors or assigns.

C. This Agreement may be executed in multiple counterparts which shall be deemed
an original. It shall not be necessary that each party execute each counterpart,
or that any one counterpart be executed by more than one party, if each party
executes at least one counterpart.

D. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware.

I CRYSTAL, INC.


By: /s/ JAMES KAUFMAN
James Kaufman
President

/s/ VICTOR NOSTAS
Victor Nostas